Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/10/20. Claims 23, 26-42 are pending in this application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected claims 37-42 have been canceled by way of this examiner’s Amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A thin film transistor (TFT) structure, comprising: a non-planar semiconductor body having a top surface and a sidewall, wherein the semiconductor body  comprises a metal and oxygen: a gate dielectric over at least the sidewall, wherein the gate dielectric comprises a high-k dielectric material comprising a metal and oxygen and having a relative permittivity greater than 9: a gate electrode separated from the sidewall of the semiconductor body by a first portion of the gate high-k dielectric material having a first thickness between the gate electrode and the semiconductor body: and source and drain contact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Orbach (US 20180301380 A1) discloses A 3D semiconductor device, the device comprising: a first single crystal layer comprising a plurality of first transistors; at least one first metal layer interconnecting said plurality of first transistors, wherein said interconnecting comprises forming memory peripheral circuits; a plurality of second transistors overlaying said at least one first metal layer; a second metal layer overlaying said plurality of second transistors; a first memory cell overlaying said memory peripheral circuits; a second memory cell overlaying said first memory cell; and a non-volatile NAND memory, wherein said first memory cell comprises at least one of said second transistors, wherein said memory peripheral circuits control at least said first memory cell, wherein at least one of said second transistors comprises a source, channel and drain, wherein said source, said channel and said drain have the same dopant type, and wherein said non-volatile NAND memory comprises said first memory cell.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813